McFarland, J. (concurring).—
I concur in the judgment of reversal; because the objections to the evidence offered by appellant, and sustained by the court, were not based upon any defect in the denials of the answer. The objections and ruling of the court were made solely upon the broad ground that a notary’s certificate of acknowledgment of a married woman is always and under all conceivable circumstances, absolutely conclusive. Under this ruling the appellant, although she never appeared before the notary and never knew that he had made a certificate of her acknowledgment, and although she never delivered the mortgage or knew of its delivery, or received any of the money, and never did any act of ratification whatever, would still be forever estopped by the certificate from showing the truth. This, in my opinion, is not the law. At the same time, I do not think that the delivery of the mortgage is denied in the answer. It is true that, in a general sense, “ execution” may be said to include “ delivery” ; but it is quite frequently used in the limited sense of signing, and where *541the law requires it, sealing, stamping, acknowledging, etc., a written instrument, so as to make it complete on its face and ready for delivery. And the sense in which it is used can generally be seen from the context. In the case at bar the complaint avers that the defendants “ executed under their hands, and seals and delivered ” the mortgage in question. Here “executed” was clearly used in the limited sense, and “ delivered ” intended as a distinct and additional averment. The answer denies that defendants “ executed under their hands and seals,” but either inadvertently or intentionally avoids any denial that they “delivered” the mortgage. Now, in answer to such an averment a married woman might truthfully deny the execution in the sense as used in the complaint, if she believed that the' acknowledgment was defective; while she might not be able at all to truthfully deny the delivery. And in the case at bar, as appellant refrained from denying the delivery, I apprehend that she could not be convicted on a prosecution for perjury, however clearly it might be proven that she did deliver the mortgage. But, as said before, the point was not made at the trial. If objection had been made to offered evidence on the ground that the answer did not deny the delivery, appellant would have been allowed to amend her pleading—if she was really prepared to deny such delivery.
Beatty, 0. J.—I concur in the opinion of Justice McFarland.